Citation Nr: 1432881	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-06 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the RO. 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  The Board has considered these electronic records in its adjudication of the Veteran's case.


FINDINGS OF FACT

1.  The Veteran is shown to have manifested complaints of right knee pain at various times during his long period of active service. 

2.  The Veteran is shown to have undergone surgery including a recent right knee replacement beginning shortly after leaving service.

3.  The Veteran is found to have presented credible lay assertion to show that as likely as not he experienced manifestations related to a chronic right knee disorder beginning service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his right knee disability manifested by a joint replacement due to degenerative joint changes is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is not required. 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). 

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

In this case, the medical evidence of record shows that the Veteran has a current diagnosis of severe degenerative joint disease of the right knee.  The April 2010 VA examination reported a diagnosis of right knee degenerative joint disease, and the private orthopedic records showed diagnoses of degenerative joint disease of the right knee, osteoarthritis, right knee chondromalacia and internal derangement.  Treatment records also show the Veteran underwent a right total knee arthroplasty.  

The service treatment records show that the Veteran was rendered medical treatment for right knee pain on multiple occasions.   In February 1973 service treatment records note the Veteran was treated for bruises on his right knee from an accident.  The separation examination in 1987 showed that the Veteran indicated having been treated for right knee pain in 1984 for swollen and painful joints.

During the April 2010 VA examination, the Veteran indicated that he had chronic swelling and chronic pain in the knee.  The Veteran reported having surgery on the right knee, starting in the 1990s with the last surgery being a right knee replacement in August 2010.

The examiner opined that the right knee was not caused by or a result of the military service.  He explained that there is absolutely no evidence in the military records that the Veteran ever injured his right knee.  Further, he stated the Veteran did have surgery in the 1990s, but there were no records as to why that surgery was done or how long he had been having knee problems. 

The Veteran himself relates the right knee disability to his extensive time in service, specifically his in-service injury in 1984.  Although the Veteran, as a layperson, is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence. 

Moreover, on this record, the Veteran is shown to have received treatment for right knee manifestations at different times during his extensive period of active duty. 

In this case, there is medical evidence of record tends to show a continuity of treatment in that the Veteran reported having knee pain and surgery in the 1990s, shortly after service and other complaints and surgery in August 2010 when he reported having knee pain and received a right knee replacement. . 

Thus, on this record, the Board finds that the Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology and treatment referable to a chronic right knee disorder since service. 

Based on a review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current right knee replacement is due to degenerative joint disease that as likely as not had its clinical onset during the Veteran's extensive period of active service. 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted. 


ORDER

Service connection for the right knee replacement due to degenerative joint disease is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


